Bloodworth, J.
Hnder the rulings in the headnotes, the court did not err in overruling the motion for a new trial. It is not denied that the storehouse named in the indictment was broken into and the articles named taken therefrom. One of the owners of‘the store identified at least one of the articles found in the possession of the plaintiff in error as having been taken from the store. If a single one of the articles taken from the store at the time of the burglary is soon thereafter found in the possession of the ae*206cused, this is sufficient, in the absence of an explanation which is satisfactory to the jury, to authorize a conviction. See, in this connection, Dixon v. State, 26 Ga. App. 13, 16 (105 S. E. 39).

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.